DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. § 119(a) with reference to Application Number:  KR10-2017-0045132 filed on 4/7/2017.
Claim Objections
Claims 1 and 9 objected to because of the following informalities:  
Claims 1 and 9 recite the limitation “configured to move the first supporting plate in a vertical direction on the basis of the body”, limitation should be corrected to --with respect to the body--. 
Claim 7 recites the limitation “configured to store body type information corresponding to at least one of body pressure distribution and a current variation amount of the horizontal conveying motor”. The claim recites “at least one of” without having more than one option. The limitation should be corrected to --configured to store body type information corresponding to 

Claim 7 recites the limitation “according to at least one of body pressure distribution of the user on the basis of a sensing result sensed by the weight sensor for a body part and a current variation amount of the horizontal conveying motor according 

Claim 12 recites the limitation “providing body type information corresponding to at least one of body pressure distribution and a current variation amount of the horizontal conveying motor”. The claim recites “at least one of” without having more than one option. The limitation should be corrected to --providing body type information corresponding to 

Claim 12 recites the limitation “according to at least one of body pressure distribution of the user on the basis of a sensing result sensed by the weight sensor for a body part and a current variation amount of the horizontal conveying motor according to a location”. The claim recites “at least one of” without having more than one option. The limitation should be corrected to --according to --.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the controller calculates driving height adjustment information according to the body pressure sensed on the basis of the reference height information to store the driving height adjustment information in the storage part and controls the driving height of the ascending and descending driving part with reference to the driving height adjustment 25information according to the body pressure sensed by the weight sensor”.  It is unclear what is meant by “the body pressure sensed on the basis of the reference height information” and how the body pressure measurement relates to the height information. The limitation should be amended to clarify how the body pressure senses relates to the height information and is used in controlling the height.
Claim 4 recites the limitation "a second reference pressure" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite a first reference pressure but, as it is written, implies that there is a first reference pressure. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub 2013/0253390) in view of Jeon et al. (US PGPub 2013/0110007) and further in view of Kim (WO 02/069880).
Regarding claim 1, Park teaches a thermo-therapeutic apparatus (see abstract and Fig. 1) comprising: 
a thermal module including (see Fig. 1; see paragraph 70, element 210 is a moxibustion device, providing heat) a body (Fig. 3, 400), a first supporting plate located on the 5body (Fig. 3, 200), a second supporting plate located on the first supporting plate (Fig. 8, 220), an ascending and descending driving part coupled to a lower portion of the first supporting plate and configured to move the first supporting plate in a vertical direction on the basis of the body (Fig. 3, 310; see paragraph 86) and a member coupled to the second supporting plate (Fig. 2,210).
Park is silent on a member being ceramic.
However, Jeon teaches an analogous thermotherapy device comprised of thermal members (see abstract and Fig. 1) wherein the member is ceramic (see paragraph 4). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the thermal members of Park to be ceramic, as taught by Jeon, for the purpose of using a material known in the art that can radiate heat for thermal therapy (see paragraph 4 of Jeon).
Park further does not teach a weight sensor provided on a lower surface of the second supporting plate to sense a 10body pressure of a user and a controller configured to control setting and performance of a massage mode of the thermal ceramic module, wherein the controller controls a driving height of the ascending and descending driving part according to the body pressure of the user sensed by the weight sensor, to provide the same pressure to the user through the ceramic member on the basis of a 15predetermined desired intensity.
However, Kim teaches an analogous thermotherapeutic apparatus (see abstract) wherein a weight sensor is provided on a lower surface (Fig. 7, pressure sensor 214) to sense a 10body pressure of a user (see page 24, lines 24-27) and a controller configured to control setting and performance of a massage mode of the thermal module (Fig. 7, 112), wherein the controller controls a driving height of the ascending and descending driving part according to the body pressure of the user sensed by the weight sensor, to provide the same pressure to the user through the ceramic member on the basis of a 15predetermined desired intensity (see page 24 line 19 - page 25 line 2; see also Fig. 7, the thermotherapeutic member is moved vertically to apply desired pressure based on the measured pressure from the sensor).
Park and Kim both teach improved methods of applying thermotherapy with acupressure (see Park paragraph 5; see Kim page 1). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the thermal module of Park to be controlled based on pressure sensor readings, as taught by Kim, for the purpose of using a control system that takes into account the user’s body and movement to provide effective treatment (see Kim page 5, lines 17-22).
Regarding claim 2, Park, as modified by Kim, further teaches a storage part in which reference height information of the ascending and descending driving part is stored according to the desired intensity (see Kim Fig. 11, S404; controller 112 stores information related to massage settings), wherein the controller calculates driving height adjustment information according to the body pressure sensed on the basis of the reference height information to store the driving  height information in the storage part(see Kim 7, vertical movement control means 210; see pg 24, lines 19-27, the cpu stores the height information for controlling pressure applied by the therapeutic members) and controls the driving height of the ascending and descending driving part with reference to the driving height adjustment information according to the body pressure sensed by the weight sensor 
Regarding claim 6, Park, as modified, teaches all previous elements of the claim as stated above. Park does not teach a storage part in which user specific information including a body type, a weight, and massage mode setting information of the user is stored, wherein the controller stores current massage mode setting information in the storage part as the user specific information when the massage mode of the thermal ceramic module 20is ended.
However, Kim teaches an analogous thermotherapeutic apparatus (see abstract) comprising a storage part in which user specific information including a body type, a weight, and massage mode setting information of the user is stored (see pg 16, lines 4-10), wherein the controller stores current massage mode setting information in the storage part as the user specific information when the massage mode of the thermal ceramic module 20is ended (see pg 16 line 26 - pg 17 line 2; see also Fig. 5, the CPU stores user data after a session).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control system of Park to store user settings, as taught by Kim, for the purpose of making the massage easily tailored to repeat users of the device without configuring settings each time.
Regarding claim 7, Park teaches all previous elements of the claim as stated above. Park further teaches a horizontal conveying motor (Fig. 1, 2) configured to horizontally drive the thermal ceramic module (see paragraph 66). Park does not teach a storage part configured to store body type information corresponding to at least one of body pressure distribution and a current variation amount of the horizontal conveying motor, wherein the controller determines a body type of the user with reference to the body 30type information according to at least one of body pressure distribution of the user on the basis of a sensing result sensed by the weight 
However, Jeon teaches an analogous thermotherapy device (see abstract) comprising a storage part (Fig. 5; see paragraph 53, the control unit stores information) configured to store body type information corresponding to at least one of body pressure distribution and a current variation amount of the horizontal conveying motor (see paragraphs 91-93), wherein the controller determines a body type of the user with reference to the body 30type information according to at least one of body pressure distribution of the user on the basis of a sensing result sensed by the weight sensor for a body part and a current variation amount of the horizontal conveying motor according to a location (see Fig. 6, S420; see paragraphs 93-94 and 114-119; the shape of a user’s back is determined from the variation in voltage of the motor during scanning of the back, the variation in voltage is caused by the body weight distribution of the user, the higher the pressure, the higher the load value increases).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the control system of Park to determine body type information from sensor readings, as taught by Jeon, for the purpose of tailoring the thermotherapy to individual requirements (see Jeon paragraph 5).
Regarding claim 8, Park, as modified, teaches all previous elements of the claim as stated above. Park does not teach a storage part in which user specific information including a body type, a weight, and massage mode setting information of the user is stored, wherein the controller stores current massage mode setting information in the storage part as the user specific information when the massage mode of the thermal ceramic module 20is ended.
However, Kim teaches an analogous thermotherapeutic apparatus (see abstract) comprising a storage part in which user specific information including a body type, a weight, and massage mode setting information of the user is stored (see pg 16, lines 4-10) and the controller recognizes the user with reference to the user specific information according to the determined body type of the user and automatically sets the massage mode of the thermal ceramic module according to massage mode setting information of the recognized user (see pg 16 lines 4-10; see also Fig. 4, s103, previous user data used to initialize therapy).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control system of Park to store user settings and operate based on stored information, as taught by Kim, for the purpose of making the massage easily tailored to repeat users of the device without configuring settings each time.
Regarding claim 9, Park teaches a method for controlling a thermo-therapeutic apparatus (see abstract and Fig. 1) comprising: 
Setting a massage mode of a thermal module including (see Fig. 1 and paragraph 110; a massage mode must be set to provide therapy) a body (Fig. 3, 400), a first supporting plate located on the 5body (Fig. 3, 200), a second supporting plate located on the first supporting plate (Fig. 8, 220), an ascending and descending driving part coupled to a lower portion of the first supporting plate and configured to move the first supporting plate in a vertical direction on the basis of the body (Fig. 2, 310; see paragraph 86) and a member coupled to the second supporting plate (Fig. 2,210; see paragraph 70); 
Park is silent on the thermal member being ceramic.
However, Jeon teaches an analogous thermotherapy device comprised of thermal members (see abstract and Fig. 1) wherein the member is ceramic (see paragraph 4). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the thermal members of Park to be ceramic, as taught by Jeon, for the purpose of using a material known in the art that can radiate heat for thermal therapy (see paragraph 4 of Jeon).
Park further does not teach a sensing a body pressure of a user through a weight sensor provided on a lower surface of the second supporting plate; and controlling performance of the massage mode of the thermal ceramic module, wherein 20a driving height of the ascending and descending driving part is controlled according to the body pressure of the user sensed by the weight sensor to provide the same pressure to the user through the ceramic member on the basis of a predetermined desired intensity.
However, Kim teaches an analogous method of controlling a thermotherapeutic apparatus (see abstract), the method including sensing a body pressure of a user through a weight sensor provided on a lower surface of the second supporting plate (Fig. 7, pressure sensor 214; see page 24, lines 24-27) controlling performance of the massage mode of the thermal ceramic module, wherein 20a driving height of the ascending and descending driving part is controlled according to the body pressure of the user sensed by the weight sensor to provide the same pressure to the user through the ceramic member on the basis of a predetermined desired intensity
Park and Kim both teach improved methods of applying thermotherapy with acupressure (see Park paragraph 5; see Kim page 1). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the thermal module of Park to be controlled based on pressure sensor readings, as taught by Kim, for the purpose of using a control system that takes into account the user’s body and movement to provide effective treatment (see Kim page 5, lines 17-22).
Regarding claim 10, Park, as modified by Kim, further teaches providing reference height information of the ascending and descending driving part is stored according to the desired intensity (see Kim Fig. 11, S404; controller 112 stores information related to massage setting height), wherein the controlling includes calculating driving height adjustment information according to the body pressure sensed on the basis of the reference height information (see Kim 7, vertical movement control means 210; see pg 24, lines 19-27, the cpu stores the height information for controlling pressure applied by the therapeutic members) and controlling the driving height of the ascending and descending driving part with reference to the driving height adjustment information according to the body pressure sensed by the weight sensor (see Kim Fig. 11, step S410; see page 27, lines 18-23).
Regarding claim 12, Park teaches all previous elements of the claim as stated above. Park further teaches a horizontal conveying motor (Fig. 1, 2) configured to horizontally drive the thermal ceramic module (see paragraph 66).
Park does not teach providing body type information corresponding to at least one of body pressure distribution and a current variation amount of a horizontal conveying motor configured to horizontally drive the thermal ceramic module;  25sensing at least one of a body 
However, Jeon teaches an analogous method of controlling a thermotherapy device (see abstract) comprising providing body type information corresponding to at least one of body pressure distribution and a current variation amount of a horizontal conveying motor configured to horizontally drive the thermal ceramic module (Fig. 5; see paragraph 53, the control unit stores information; see paragraphs 91-93), sensing at least one of a body pressure for a body part of the user and a current change of the horizontal conveying motor according to a location (see Fig. 6, S420; see paragraphs 114-119); determining a body type of the user with reference to the body 30type information according to at least one of body pressure distribution of the user on the basis of a sensing result sensed by the weight sensor for a body part and a current variation amount of the horizontal conveying motor according to a location (see Fig. 6, S420; see paragraphs 114-119; the shape of a user’s back is determined from the variation in voltage of the motor during scanning of the back); 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the control system of Park to determine body type information from sensor readings, as taught by Jeon, for the purpose of tailoring the thermotherapy to individual requirements (see Jeon paragraph 5). 
Park further does not teach recognizing the user with reference to user specific information according to the determined body type of the user in the case in which the user specific information including the body type, a weight, and massage mode setting information of the user is stored in advance when the former massage mode is ended; and 25automatically setting the massage mode of the thermal ceramic module according to the massage mode setting information of the recognized user.
However, Kim teaches an analogous method of controlling a thermotherapeutic apparatus (see abstract) recognizing the user with reference to user specific information including a body type, a weight, and massage mode setting information of the user (see pg 16, lines 4-10; in modifying the modified Park with Jeon, the information includes body type) is stored in advance when the former massage mode is ended (see pg 16 line 26 - pg 17 line 2; see also Fig. 5, the CPU stores user data after a session); and automatically setting the massage mode of the thermal ceramic module according to massage mode setting information of the recognized user (see pg 16 lines 4-10; see also Fig. 4, s103, previous user data used to initialize therapy).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the control system of Park to store user settings and operate based on stored information, as taught by Kim, for the purpose of making the massage easily tailored to repeat users of the device without configuring settings each time.
Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub 2013/0253390) in view of Jeon et al. (US PGPub 2013/0110007) and further in view of Kim (WO 02/069880) as applied to claims 1 and 9 above, and further in view of Takashi et al. (JP H09-154905).
Regarding claim 3, Park, as modified, teaches all previous elements of the claim as stated above. Park does not teach wherein the controller determines whether a predetermined time passes without a predetermined change of the pressure after the 30weight sensor senses a pressure greater than or equal to a first reference pressure and controls the thermal ceramic module so that the massage mode is automatically started when the predetermined time passes.
However, Takashi teaches an analogous massaging device (see abstract) wherein the controller determines whether a predetermined time passes without a predetermined change of the pressure after the 30weight sensor senses a pressure (see paragraphs 26-27 and 81; the device detects the user’s presence with a strain sensor that measures force, or pressure from the user’s weight, applied to the sensor) greater than or equal to a first reference pressure (see paragraphs 50 and 60-62, the control system detects if a user is seated; the first reference pressure being 0 and, when a user is detected, the pressure is greater than 0) and controls the massage device so that the massage mode is automatically started when the predetermined time passes (see paragraphs 21, 50 and 60-62 of Takashi, when the device detects the user is seated it starts a timer for preparation time i.e. 5 seconds, the device starts the massage mode after the time for the preparation timer has elapsed).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the control system of Park to automatically start the device when weight is sensed for a predetermined period of time, as 
Regarding claim 4, Park, as modified, teaches all previous elements of the claim as stated above. Park does not teach wherein the controller determines whether a predetermined time passes after the weight sensor senses a pressure lower than or equal to a second reference pressure while the massage mode is performed and controls the 5thermal ceramic module so that the massage mode is automatically paused when the predetermined time passes.
However, Takashi teaches an analogous massaging device (see abstract) wherein the controller determines whether a predetermined time passes after the weight sensor senses a pressure (see paragraphs 26-27, the device detects the user’s presence with a strain sensor that measures force, or pressure, applied to the sensor) lower than or equal to a second reference pressure (see paragraphs 65 and 68-69 of Takashi; the controller detects when the user is not seated; the second reference pressure being 0 and the detected pressure being equal to 0 when no user is present; alternatively the second pressure could be the user’s body weight, the reference pressure detected being less than the body weight when no user is present) while the massage mode is performed and controls the 5massage device so that the massage mode is automatically paused when the predetermined time passes (see paragraphs 18, 65 and 68-69 of Takashi, when the seat detection module detects no user for a period of time, the massage operation is paused).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the control system of Park to 
Regarding claim 5, Park, as modified by Takashi, further teaches wherein the controller determines 10whether the predetermined time passes after the massage mode is paused, and controls the thermal ceramic module so that the massage mode is automatically ended when the predetermined time passes (see paragraph 19 and 70 of Takashi, if the user does not return to the device, the massage operation is stopped).
Regarding claim 11, Park, as modified, teaches all previous elements of the claim as stated above. Park does not teach a first determining operation which determines whether a predetermined time passes 5without a predetermined change of the pressure after the weight sensor senses a pressure greater than or equal to a first reference pressure; automatically starting the massage mode of the thermal ceramic module when the predetermined time passes; a second determining operation which determines whether a predetermined time 10passes after the weight sensor senses a pressure lower than or equal to a second reference pressure while the massage mode is performed; automatically pausing the massage mode of the thermal ceramic module when the predetermined time passes; a third determining operation which determines whether a predetermined time passes 15after the massage mode is paused; and automatically ending the massage mode of the thermal ceramic module when the predetermined time passes.
However, Takashi teaches an analogous method for controlling a massaging device (see abstract) a first determining operation which determines whether a predetermined time passes 5without a predetermined change of the pressure after the weight sensor senses a pressure (see paragraphs 26-27 and 81; the device detects the user’s presence with a strain sensor that measures force, or pressure from the user’s weight, applied to the sensor) greater than or equal to a first reference pressure (see paragraphs 50 and 60-62, the control system detects if a user is seated; the first reference pressure being 0 and, when a user is detected, the pressure is greater than 0); automatically starting the massage mode of the thermal ceramic module when the predetermined time passes (see paragraphs 21, 50 and 60-62 of Takashi, when the device detects the user is seated it starts a timer for preparation time i.e. 5 seconds, the device starts the massage mode after the time for the preparation timer has elapsed); a second determining operation which determines whether a predetermined time 10passes after the weight sensor senses a pressure lower than or equal to a second reference pressure while the massage mode is performed (see paragraphs 65 and 68-69 of Takashi; the controller detects when the user is not seated; the second reference pressure being 0 and the detected pressure being equal to 0 when no user is present; alternatively the second pressure could be the user’s body weight, the reference pressure detected being less than the body weight when no user is present); automatically pausing the massage mode of the thermal ceramic module when the predetermined time passes (see paragraphs 18, 65 and 68-69 of Takashi, when the seat detection module detects no user for a period of time, the massage operation is paused); a third determining operation which determines whether a predetermined time passes 15after the massage mode is paused; and automatically ending the massage mode of the thermal ceramic module when the predetermined time passes(see paragraph 19 and 70 of Takashi, if the user does not return to the device, the massage operation is stopped).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to further modify the control system of Park to automatically start the device when weight is sensed for a predetermined period of time, as taught by Takashi, for the purpose of using a system that is efficient for battery life and does not waste power when the user has gotten up from the device (see paragraph 4 of Takashi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goodman (US 4,586,493) which discloses a therapy table with rollers for massaging that are conveyed along the table; Ookawa et al. (US 5,792,080) which discloses a massage apparatus that self-adjusts strength based on the user; Kim (US PGpub2005/0015029) which discloses a massager where the vertical motion of the rollers is controlled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.G./Examiner, Art Unit 3785             

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785